Title: To Alexander Hamilton from James McHenry, 15 May 1800
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department May 15. 1800
          
          I enclose you an appointment for Nathaniel Baldwin as a Cadet in the twelfth Regiment of Infantry—A Warrant was sometime since forwarded to him dated in December last. But he having produced Certificates of his having done the duty of Cadet since the first day of July last, it has been thought proper to issue the enclosed. You will direct him to transmit his former appointment to this Office—
          I am Sir with great respect Your obedient servant.
          
            James McHenry
          
          Major General Hamilton
        